Exhibit 10.B(ii)

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

THIS AGREEMENT is entered into and effective as of this 28th day of
February 2004 (the “Date of Grant”), by and between Ecolab Inc. (the “Company”)
and Allan L. Schuman (the “Optionee”).

 

A.                                   The Company has adopted the Ecolab Inc.
2002 Stock Incentive Plan (the “Plan”), authorizing the Board of Directors of
the Company, or a committee as provided for in the Plan (the Board or such a
committee to be referred to as the “Committee”), to grant non-statutory stock
options to employees of the Company and its Subsidiaries.

 

B.                                     The Company desires to give the Optionee
an inducement to enter into a Transition Agreement with the Company (the
“Transition Agreement”) simultaneously with the execution of this Agreement
providing for, among other things, continued services by Optionee to the Company
following his resignation as Chief Executive Officer of the Company, an
inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company by granting to the Optionee an
option to purchase shares of common stock of the Company pursuant to the Plan.

 

C.                                     Under the terms of the Plan, any
termination of the Optionee other than by reason of death or Disability will
constitute a Retirement.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.  GRANT OF OPTION.

 

The Company hereby grants to the Optionee the option (the “Option”) to purchase
310,000 shares (the “Option Shares”) of the Company’s common stock, $1.00 par
value (the “Common Stock”), according to the terms and subject to the conditions
hereinafter set forth and as set forth in the Plan.  The Option is not intended
to be an “incentive stock option,” as that term is used in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE 2.  OPTION EXERCISE PRICE.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $27.32.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 3.  DURATION OF OPTION AND TIME OF EXERCISE.

 

3.1                                 Initial Period of Exercisability.  The
Option will be exercisable in full on December 31, 2004 if Optionee shall be
continuously employed by the Company from the Date of Grant until December 31,
2004 but, except as otherwise provided in Section 3.2, shall expire upon the
termination of Optionee’s employment prior to December 31, 2004.  This Option
will remain exercisable as to all unexercised Option Shares that have not been
expired until 5:00 p.m. (St. Paul, Minnesota time) on December 31, 2009 (“Time
of Termination”).

 

3.2                                 Termination of Employment.

 

(a)                                  In the event that the Optionee’s employment
with the Company and all Subsidiaries is terminated prior to December 31, 2004
by reason of the Optionee’s death or Disability, this Option will become
immediately exercisable in full and will remain exercisable for a period of five
years after such termination (but in no event will this Option be exercisable
after the Time of Termination).

 

(b)                                 The Transition Agreement contemplates that
Optionee will cease to be an employee of the Company on December 31, 2004.  In
the event that the Optionee’s employment with the Company and all Subsidiaries
is terminated at least six months after the Date of Grant but prior to
December 31, 2004 as a result of the termination of Optionee’s employment by the
Company other than (i) for Cause (as defined in the Transition Agreement), or
(ii) following Optionee’s resignation, without the written consent of the
Company, as Chairman or a member of the Board of Directors of the Company, then
this Option will become exercisable in full immediately prior to such
termination and remain exercisable for a period of five years after such
termination (but in no event will this Option be exercisable after the Time of
Termination).

 

ARTICLE 4.  MANNER OF OPTION EXERCISE

 

4.1                                 Notice.  This Option may be exercised by the
Optionee in whole or in part from time to time, subject to the conditions
contained in the Plan and in this Agreement, by delivery, in person, by
facsimile or electronic transmission or through the mail, to the Company at its
principal executive office in St. Paul, Minnesota (Attention:  Sr. Vice
President-Human Resources), of a written notice of exercise.  Such notice will
be in a form satisfactory to the Committee, will identify the Option, will
specify the number of Option Shares with respect to which the Option is being
exercised, and will be signed by the person or persons so exercising the
Option.  Such notice will be accompanied by payment in full of the total
purchase price of the Option Shares purchased.  In the event that the Option is
being exercised, as provided by the Plan and Section 3.2 above, by any person or
persons other than the Optionee, the notice will be accompanied by appropriate
proof of right of such person or persons to exercise the Option.  As soon as
practicable after the effective exercise of the Option, the Optionee will be
recorded on the stock transfer books of the Company as

 

2

--------------------------------------------------------------------------------


 

the owner of the Option Shares purchased, and the Company will deliver to the
Optionee certificated or uncertificated (“book entry”) shares evidencing such
ownership.  In the event that the Option is being exercised, as provided by
resolutions of the Committee and Section 4.2 below, by tender of a Broker
Exercise Notice, the Company will deliver such shares directly to the Optionee’s
broker or dealer or their nominee.

 

4.2                                 Payment.  At the time of exercise of this
Option, the Optionee will pay the total purchase price of the Option Shares to
be purchased solely in cash (including a check, bank draft or money order,
payable to the order of the Company); provided, however, that the Committee, in
its sole discretion, may allow such payment to be made, in whole or in part, by
tender of a Broker Exercise Notice, by tender, or attestation as to ownership,
of Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee, or by a combination
of such methods.  In the event the Optionee is permitted to pay the total
purchase price of this Option in whole or in part by tender or attestation as to
ownership of Previously Acquired Shares, the value of such shares will be equal
to their Fair Market Value on the date of exercise of this Option.

 

ARTICLE 5.  NONTRANSFERABILITY.

 

Neither this Option nor the Option Shares acquired upon exercise may be
transferred by the Optionee, either voluntarily or involuntarily, or subjected
to any lien, directly or indirectly, by operation of law or otherwise, except as
provided in the Plan.  Any attempt to transfer or encumber this Option or the
Option Shares other than in accordance with this Agreement and the Plan will be
null and void and will void this Option.

 

ARTICLE 6.  EMPLOYMENT.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Optionee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Optionee in any particular position, at any
particular rate of compensation or for any particular period of time.

 

ARTICLE 7.  WITHHOLDING TAXES.

 

7.1                                 General Rules.  The Company is entitled to
(a) withhold and deduct from future wages of the Optionee (or from other amounts
which may be due and owing to the Optionee from the Company), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the grant or exercise of this Option or otherwise
incurred with respect to this Option, or (b) require the Optionee promptly to
remit

 

3

--------------------------------------------------------------------------------


 

the amount of such withholding to the Company before acting on the Optionee’s
notice of exercise of this Option.  In the event that the Company is unable to
withhold such amounts, for whatever reason, the Optionee must promptly pay the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal, state or local law.

 

7.2                                 Special Rules.  The Committee may, in its
sole discretion and upon terms and conditions established by the Committee,
permit or require the Optionee to satisfy, in whole or in part, any withholding
or tax obligation as described in Section 7.1 above by electing to tender, or by
attestation as to ownership of, Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and that are otherwise acceptable to the Committee,
or by a Broker Exercise Notice, or by a combination of such methods.  For
purposes of satisfying a Participant’s withholding or employment-related tax
obligation, Previously Acquired Shares tendered or covered by an attestation
will be valued at their Fair Market Value.

 

ARTICLE 8.  ADJUSTMENTS.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number, kind and exercise price of securities subject to this Option.

 

ARTICLE 9.  SUBJECT TO PLAN.

 

9.1                                 Terms of Plan Prevail.  The Option has been
and the Option Shares granted and issued pursuant to this Agreement will be
granted and issued under, and are subject to the terms of, the Plan.  The terms
of the Plan are incorporated by reference in this Agreement in their entirety,
and the Optionee, by execution of this Agreement, acknowledges having received a
copy of the Plan. The provisions of this Agreement will be interpreted as to be
consistent with the Plan, and any ambiguities in this Agreement will be
interpreted by reference to the Plan.  In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.

 

9.2                                 Definitions.  Unless otherwise defined in
this Agreement, the terms capitalized in this Agreement have the same meanings
as given to such terms in the Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 10.  MISCELLANEOUS.

 

10.1                           Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties to this
Agreement.

 

10.2                           Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Minnesota without regard to conflicts
of laws provisions.  Any legal proceedings related to this Agreement will be
brought in an appropriate Minnesota court, and the parties to this Agreement
consent to the exclusive jurisdiction of the court for this purpose.

 

10.3                           Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and exercise of this Option and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and exercise of this Option and
the administration of the Plan.

 

10.4                           Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

10.5                           Captions.  The Article, Section and paragraph
captions in this Agreement are for convenience of reference only, do not
constitute part of this Agreement and are not to be deemed to limit or otherwise
affect any of the provisions of this Agreement.

 

10.6                           Counterparts.  For convenience of the parties
hereto, this Agreement may be executed in any number of counterparts, each such
counterpart to be deemed an original instrument, and all such counterparts
together to constitute the same agreement.

 

5

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

ECOLAB INC.

 

 

 

 

By

/s/ Diana Lewis

 

 

 

 

Its

Sr. Vice President, Human Resources

 

 

 

 

 

 

[By execution of this Agreement,
the Optionee acknowledges having
received a copy of the Plan.]

 

OPTIONEE

 

 

 

 

By

/s/ Allan L. Schuman

 

 

 Allan L. Schuman

 

6

--------------------------------------------------------------------------------